Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1379
                       Lower Tribunal No. 19-27194
                          ________________


                   Royal Caribbean Cruises, Ltd.,
                                  Appellant,

                                     vs.

                              Silvia Bonilla,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Antonio Arzola, Judge.

     Fowler White Burnett, P.A., and Cameron W. Eubanks, for appellant.

      Law Offices of Luis A. Perez, P.A., and Luis A. Perez; Russo Appellate
Firm, P.A., and Elizabeth K. Russo and Paulo R. Lima, for appellee.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.